Citation Nr: 1443306	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-450 87	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel
	

INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In August 2012, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  In an April 2014 letter, the Veteran was informed that the VLJ who conducted the August 2012 Travel Board hearing was no longer employed by the Board, and was asked whether she wished to exercise her right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §  20.707.  In a response received by the Board in May 2014, the Veteran indicated that she wished to testify at another hearing before a VLJ.  Accordingly, the Veteran testified before the undersigned VLJ at a July 2014 Videoconference hearing.  A transcript of the hearing is of record.  

In December 2013, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issues of service connection on appeal. 

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The issues of service connection for headaches and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for headaches was previously denied in a June 2008 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the June 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for headaches, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 2008 determination wherein the RO denied the Veteran's claim of service connection for headaches, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for headaches.  The RO last denied the Veteran's claim of service connection for headaches in a decision dated June 2008.  The Board notes that the Veteran submitted new evidence, to include Little Rock VA treatment records within one year of the issuance of the June 2008 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  However, the additional VA treatment records did not include any treatment for the Veteran's claimed headache condition.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for headaches was last denied in a June 2008 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and lay statements.  Subsequently, VA outpatient treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that the Veteran's headaches had its onset in-service.  The evidence submitted subsequent to the June 2008 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the June 2008 decision, such as the July 2014 hearing testimony, indicated that the Veteran received treatment for headaches at the Muskogee VA in mid-1992, within a year of her discharge from service.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Therefore, the evidence submitted since the final June 2008 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for headaches, is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for headaches, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for headaches and an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

A. Acquired Psychiatric Disorder

The Veteran contends that she has an acquired psychiatric disorder as a result of in-service events, to include the stress from her duties during boot camp while in the Marines.  Additionally, she also contends that her anxiety and depression are a result of her service-connected acne disability.  

Pursuant to the December 2013 Board Remand, the Veteran was afforded a VA examination in January 2014.  The examiner noted that the Veteran did not now have or had she ever been diagnosed with a mental disorder.  However, the medical evidence of record shows that the Veteran has been diagnosed with PTSD, depression, and anxiety, and has been prescribed medication for anxiety.  Additionally, the examiner failed to address the November 2010 VA Mental Health Clinic record which stated that the Veteran's acne affected her body image and ability to feel comfortable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  

Additionally,  the examiner noted that it was less likely than not that the Veteran had an acquired psychiatric disorder related to the military because the Veteran received no mental health treatment until 2007.  However, the examiner based her opinion on the fact that there was no documented medical evidence of the Veteran's ongoing medical condition.  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).   As such, the examination report is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's acquired psychiatric disability, and whether it was caused and/or aggravated by her service-connected disability, to include acne.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, an additional VA examination and medical opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Furthermore, the Board notes that the Veteran submitted a November 2010 letter from the VA Mental Health Clinic.  The Social Worker concluded that the Veteran's pre-existing anxiety was made worse by boot camp.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The Veteran's May 1986 entrance examination (with re-examinations in January 1987, May 1987, and July 1987, prior to the Veteran's July 1987 report to active duty) are void of any diagnosis of an acquired psychiatric disorder, to include anxiety, and therefore, she is presumed sound on entry.  Consequently, a VA examination is also necessary to determine if the Veteran's anxiety clearly and unmistakably pre-existed her entry into active duty, and if so, whether the Veteran's pre-existing anxiety did not undergo an increase in the underlying pathology during service.  

B. Headaches

Additionally, the Veteran contends that she has headaches that had their onset during active duty and have continued since that time.  She also contends that her headaches were caused and/or aggravated by her anxiety and/or psychiatric medication prescribed to her.  

Service treatment records include a November 1987 record noting dizziness and headaches.  Additionally, on the May 1991 Report of Medical History, the Veteran reported frequent or severe headaches.  

Additionally, VA treatment records show that the Veteran has reported complaints of headaches.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran reported headaches in-service and on the Report of Medical History at discharge, and VA treatment records show that the Veteran is currently being treated for headaches, the VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's headaches.  A medical opinion regarding the onset and/or etiology of the Veteran's headaches, and whether it was caused and/or aggravated by her anxiety, is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that there is a pre-service December 1986 medical records in the claims file that notes that the Veteran was treated for headaches secondary to a cervical spine injury sustained in a car accident.  Additionally, an April 1987 record notes that the Veteran reported having headaches every other day.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The Veteran's May 1986 entrance examination (with re-examinations in January 1987, May 1987, and July 1987, prior to the Veteran's July 1987 report to active duty) are void of any diagnosis of headaches, therefore, she is presumed sound on entry.  Consequently, a VA examination is also necessary to determine if the Veteran's headaches clearly and unmistakably pre-existed her entry into active duty, and if so, whether the Veteran's pre-existing headaches did not undergo an increase in the underlying pathology during service.  

The Board finds that a remand is also necessary to obtain any outstanding VA treatment records with respect to the Veteran's service connection claims.  At the July 2014 hearing, the Veteran reported that she received VA treatment for headaches at the Muskogee, Oklahoma VA in mid-1992, within a year of discharge from service.  While records were requested from the Muskogee VA, it was only for treatment records dated from 1995 to 1996.  As these 1992 treatment records may contain information pertinent to her claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claims.

Accordingly, the case is REMANDED for the following action:

1) The RO should obtain all outstanding VA treatment records.  Specifically, the Board is interested in any treatment records at the Muskogee VA during 1992.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of her claim.

2) After the following, the RO should schedule the Veteran for a VA examination,  with a VA examiner who has not previously examined the Veteran, to determine whether any of her current acquired psychiatric disorders are related to her active service or service-connected disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should then opine as to the following:

(a) Whether any acquired psychiatric disorder found clearly and unmistakably pre-existed military service.  The examiner is specifically asked to address the November 2010 VA Mental Health Clinic record, noting incidents prior to service.

1. If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting disorder was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service.  

In so discussing the above pre-existence and aggravation-if necessary-the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

2. If however, the examiner cannot clearly and unmistakably determine that the Veteran's acquired psychiatric disorder pre-existed military service, the examiner must take as conclusive fact that the Veteran's acquired psychiatric disorder was sound on entrance into the military in July 1987.

After presuming such, if appropriate, the examiner should opine whether the currently-diagnosed acquired psychiatric disorder is at least as likely as not (50 percent or greater probability) related to her active military service.  The examiner should specifically address the Veteran's contentions that her stress and anxiety during boot camp were physically manifested by her acne condition.

The examiner should review and discuss the Veteran's service treatment records, VA treatment records, the January 2012 and December 2013 VA examination reports, May 2009 lay statements, and the Veteran's lay statements when rendering an opinion. 

(b) For each acquired psychiatric disorder found, provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder was caused by her service-connected acne.  

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder was aggravated (permanently worsened) by her service-connected acne.

Please specifically address whether there was any increase in severity of the Veteran's acquired psychiatric disorder that was proximately due to or the result of the Veteran's service-connected acne, and not due to the natural progress of the Veteran's diagnosed acquired psychiatric disorder. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3) After the following, the RO should schedule the Veteran for a VA examination to determine whether her current headache disorder is related to her active service or service-connected disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should then opine as to the following:

(a) Whether her headaches clearly and unmistakably pre-existed military service.  The examiner is specifically asked to address the December 1986 and April 1987 records noting headaches secondary to a cervical spine injury after a car accident, prior to her entrance into active duty in July 1987.

1. If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting disorder was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service.  

In so discussing the above pre-existence and aggravation-if necessary-the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

2. If however, the examiner cannot clearly and unmistakably determine that the Veteran's headaches pre-existed military service, the examiner must take as conclusive fact that the Veteran's headaches were sound on entrance into the military in July 1987.

After presuming such, if appropriate, the examiner should opine whether the currently-diagnosed headaches are at least as likely as not (50 percent or greater probability) related to her active military service.  

The examiner should review and discuss the Veteran's service treatment records (November 1987 record and May 1991 Report of Medical History), VA treatment records (February 2008 record noting a subsequent head injury), and the Veteran's lay statements when rendering an opinion. 

(b) If an acquire psychiatric disorder is service-connected above, provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed headaches were caused by her service-connected acquired psychiatric disorder or medication taken for such disorder.  

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed headaches were aggravated (permanently worsened) by her service-connected acquired psychiatric disorder .

Please specifically address whether there was any increase in severity of the Veteran's headaches that were proximately due to or the result of the Veteran's service-connected acquired psychiatric disorder, and not due to the natural progress of the Veteran's diagnosed headaches. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  The RO should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


